Citation Nr: 1545395	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  09-32 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to March 9, 2012 and 40 percent thereafter for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the lower left extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the lower right extremity.

4.  Entitlement to an initial compensable rating for diabetic dermopathy.

5.  Entitlement to an initial compensable rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In relevant part, the rating decision granted service connection for diabetes mellitus and assigned a 20 percent rating, effective July 16, 2006 and for peripheral neuropathy of the left and right lower extremities, each assigned a 10 percent rating, effective July 16, 2007.  Service connection was also granted for diabetic dermopathy, assigned a noncompensable rating, effective July 16, 2007 and for erectile dysfunction, also assigned a noncompensable rating, effective July 16, 2006.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Waco, Texas.

In a March 2013 rating decision, the Appeals Management Center (AMC) increased the rating for the Veteran's diabetes mellitus to 40 percent disabling, effective March 9, 2012.

The Board notes that in the Veteran's September 2009 substantive appeal, he appealed the issue of service connection for hypertension, which was subsequently granted in the March 2013 rating decision.  As this is considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

The Board also notes that in the September 2009 substantive appeal, the Veteran did not appeal the issues of entitlement to service connection for testicular growth or entitlement to an increased rating for cataracts.  However, in a March 2013 supplemental statement of the case, the RO readjudicated the issues.  Thereafter, the Veteran submitted a VA Form 9 addressing those issues in April 2013.  Given that the VA Form 9 was submitted years after the expiration of the appeal period, the Board finds that the VA Form 9 does not constitute a substantive appeal, but rather constitutes an informal claim for the issues of service connection for testicular growth and increased rating for cataracts.  The Board does not waive the requirement for the filing of a substantive appeal as to those two issues, and finds that the veteran could not have been misled by the supplemental statement of the case into believing the matters were on appeal, given the years that had elapsed before the matters were addressed in that document.  As the Board does not have jurisdiction over those issues, they are referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to increased ratings for peripheral neuropathy of the left and right lower extremities, erectile dysfunction, diabetic dermopathy and diabetes mellitus as of March 9, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to March 9, 2012, the Veteran's diabetes mellitus required daily insulin, oral medication and a restricted diet; regulation of activities was not demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus prior to March 9, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  These requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  This is the case here, and the Veteran has not otherwise alleged any notice deficiency.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be attained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.

Additionally, the Veteran was afforded a VA examination in January 2008 for his diabetes mellitus, which is sufficient for determining the appellant's increased rating claim prior to March 9, 2012, as it described the severity of the Veteran's diabetes mellitus during the stage of the appeal adjudicated herein.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Rating Criteria

Prior to March 9, 2012, the Veterans diabetes mellitus was assigned a 20 percent rating under Diagnostic Code 7913.

Under the rating criteria, diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is evaluated as 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is evaluated as 60 percent disabling.  Id. 

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities is evaluated as 40 percent disabling.  Id. 

When insulin and a restricted diet are required, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  Id. 

The adjudicator is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id. at Note 1.

The term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  Id.  See also Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

Factual Background

VA and private medical records demonstrate that, during this stage of the appeal, the Veteran's diabetes mellitus required daily insulin and oral medication.  Nutrition reports indicate that he was provided a nutrition prescription which consisted of low fat, low cholesterol, low sodium, reduced caloric intake and controlled carbohydrates (CHO).  While private treatment records indicate that the Veteran was on a regular exercise program of at least 30 to 45 minutes of exercise, the records do not suggest that regulation of activities due to diabetes mellitus was required.

The Veteran was afforded a VA examination in January 2008.  At that time, the Veteran reported that he had been hospitalized an average of 3 times per year, for ketoacidosis and 1 time per year for hypoglycemia.  However, he had not been hospitalized for ketoacidosis or hypoglycemia during the past year.  On average, he visited the doctor 4 times per year for his diabetes.  Treatment for the condition diabetes mellitus included oral medication and insulin.  Associated symptoms and conditions included tingling and numbness in the feet and legs, cataracts, itchy skin, hypertension and impotence.  There was no progressive weight loss, progressive loss of strength, urinary incontinence, fecal leakage or cardiac symptoms related to the Veteran's diabetes mellitus.

Analysis

After a review of the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted at any time prior to March 9, 2012.  In this regard, the record demonstrates that during this stage of the appeal, the Veteran's diabetes mellitus required daily insulin, oral medication and a restricted diet.  There is no evidence of doctor-prescribed regulation of activities.  While the Veteran stated that he had been hospitalized an average of 3 times per year for ketoacidosis and 1 time per year for hypoglycemia, he reported that he had not been hospitalized for ketoacidosis or hypoglycemia during the past year.  Moreover, the medical evidence of records does not suggest that he had been hospitalized at any time during this stage of the appeal for his diabetes mellitus.  Thus, a rating in excess of 20 percent for diabetes mellitus is not warranted during this stage of the appeal.  

The Board notes the Veteran has cataracts, erectile dysfunction, hypertension and peripheral neuropathy of the bilateral lower extremities due to diabetes; however separate evaluations have been granted for these disabilities.  No other complications have been attributed to the diabetes mellitus. 

In sum, the Veteran's diabetes mellitus has required only oral medications, insulin and a restricted diet, as such, a rating higher than 20 percent is not warranted prior to March 9, 2012.  38 C.F.R. § 4.119, Code 7913.  Therefore, the benefit of the doubt rule does not apply, and the claim for an initial increased rating for the diabetes mellitus prior to March 9, 2012 must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's diabetes are fully considered by the rating criteria.  As noted, during this stage of the appeal, the Veteran's diabetes mellitus required insulin, oral medication and a restricted diet, which are all addressed by the criteria and discussed in the evaluation.  Thus, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.






ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus prior to March 9, 2012 is denied.

REMAND

In the September 2015 Appellant's Brief, the Veteran's representative indicated that the appellant's diabetes mellitus, peripheral neuropathy of the left and right lower extremities, diabetic dermopathy and erectile dysfunction had severely worsened since his last VA examination in March 2012.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine the current severity of his diabetes mellitus, peripheral neuropathy of the left and right lower extremities, diabetic dermopathy and erectile dysfunction.  The claims file, including this remand must be reviewed and such review should be noted in the examination report.

(a)  With regard to the diabetes mellitus, the examiner should specifically note whether the Veteran's diabetes requires insulin; restricted diet; regulation of activities (avoidance of strenuous occupational and recreational activities for its control); and episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider.

(b)  With regard to the peripheral neuropathy of the left and right lower extremities, the examiner should indicate the nature and severity of all manifestations of the disorders.  The examiner should specifically note whether the neurologic impairment results in mild, moderate, or severe incomplete paralysis or complete paralysis.

(c)  With regard to diabetic dermopathy, the examiner must describe the percentage of the entire body and exposed areas affected, as well as whether systemic therapy is needed or has been used to treat the disability.

(d)  With regard to erectile dysfunction, the examiner should specifically note the presence or absence of deformity of the penis.

2.  If any issue on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


